DISMISS and Opinion Filed October 3, 2019




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00437-CV

                                   FRANCES COLE, Appellant
                                            V.
                                   CAPRICE M. INC., Appellee

                            On Appeal from the County Court at Law
                                   Rockwall County, Texas
                               Trial Court Cause No. CI19-0009

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                 Opinion by Chief Justice Burns
        By postcard dated September 10, 2019, we informed appellant her brief was overdue and

directed her to file, within ten days, both the brief and an extension motion that complied with

Texas Rule of Appellate Procedure 10.5(b). See TEX. R. APP. P. 10.5(b). Although we cautioned

appellant that failure to comply could result in dismissal of the appeal without further notice,

appellant has not complied. See id. 38.8(a)(1), 42.3(b),(c). Accordingly, we dismiss the appeal.

See id. 38.8(a)(1), 42.3(b),(c).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE
190437F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 FRANCES COLE, Appellant                           On Appeal from the County Court at Law,
                                                   Rockwall County, Texas
 No. 05-19-00437-CV        V.                      Trial Court Cause No. CI19-0009.
                                                   Opinion delivered by Chief Justice Burns,
 CAPRICE M. INC., Appellee                         Justices Whitehill and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered October 3, 2019.




                                             –2–